This is an appeal from the judgment of the district court of Lincoln county, Okla., rendered on June 13, 1933. The motion for new trial was overruled on the 22nd day of July, 1933. The petition in error with case-made attached was filed in this court on the 25th day of January, 1934. The defendant in error has filed a motion to dismiss the appeal for the reason that this proceeding was not commenced within six months from the rendition of the judgment or order overruling the motion for new trial. Section 547, O. S. 1931, provides that all proceedings for reversing, vacating or modifying a judgment or final order shall be commenced within six months from the rendition of the judgment or final order complained of.
In the case of Provident Life  Accident Ins. Co. v. Austin,161 Okla. 280, 18 P.2d 539, the syllabus is as follows:
"Where petition in error is not filed in this court until after the expiration of six months from the date of the judgment or order appealed from, the appeal will be dismissed for want of jurisdiction."
To like effect see Gilmore v. Smith, 93 Okla. 4, 219 P. 92; Verschoyle v. McDaniels, 127 Okla. 166, 260 P. 55; Williams et al. v. Local Bldg.  Loan Ass'n, 165 Okla. 244.25 P.2d 1086.
The time in which to file the appeal in this action expired on the 22nd day of January, 1934. Since petition in error with case-made attached was not filed in this court until the 25th day of January, 1934, this court is without jurisdiction to hear and determine the cause, and the appeal is dismissed.